MEMORANDUM **
Jose Rivera-Martinez appeals from the district court’s revocation of his supervised release, and its imposition of a consecutive rather than concurrent sentence. Rivera-Martinez’s underlying conviction by guilty plea is for reentry after deportation, in violation of 8 U.S.C. § 1326. Rivera-Martinez’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and has moved to withdraw on the ground that there are no viable issues on appeal.
The district court did not err in imposing a consecutive, rather than a concurrent, sentence. United States v. Steffen, *812251 F.3d 1273, 1277-79 (9th Cir.2001). Because our independent review of the record discloses no further arguable issues, counsel’s motion to withdraw is GRANTED and the judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.